Citation Nr: 1713210	
Decision Date: 04/14/17    Archive Date: 04/26/17

DOCKET NO.  11-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Service connection for a respiratory disorder (claimed as recurrent or chronic sore throat).

2.  Entitlement to an initial compensable rating for dermatitis (also claimed as herpes simplex and zoster).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1985 to May 1992, and from July 2000 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Roanoke, Virginia, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a December 2010 Decision Review Officer (DRO) hearing, as well as a January 2017 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for recurrent or chronic sore throat on appeal to entitlement to service connection for a respiratory disorder (previously listed by the RO as service connection for pharyngitis).  See Clemons v. Shinseki, 
23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1. Veteran has a current respiratory disability of chronic bronchitis.

2. The current chronic bronchitis had its onset in service.

3. For the entire initial rating period from August 16, 2005, the service-connected dermatitis disability has been manifested by rash that, at its worst during flare-ups, covers 10 percent of the total body area.

4. For the entire initial rating period from August 16, 2005, including at its worst during flare-ups, the service-connected dermatitis has not been manifested by rash that affects between 20 and 40 percent of the entire body or exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal period.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic bronchitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 10 percent, but no higher, for dermatitis have been met for the entire initial rating period on appeal from August 16, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is granting service connection for a respiratory disorder of chronic bronchitis, which constitutes a full grant of the benefits sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As to the appeal for a higher initial rating for the service-connected skin disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, relevant VA examination reports, the DRO and Board hearing transcripts, and the Veteran's written statements. 

In June 2007 and July 2013, the Veteran underwent VA examinations with respect to the skin disability.  The Board finds that, taken together, these examinations are adequate for purposes of rating the skin disability on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for a Respiratory Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection for a recurrent sore throat is warranted because it started in service.  Specifically, the Veteran asserted that the sore throat condition is clearly documented in the service treatment (medical) records.  The Veteran indicated that, while the RO styled the issue as service connection for pharyngitis, the issue is actually chronic allergic bronchitis.  See December 2010 DRO hearing transcript; August 2011 statement in lieu of VA Form 9; February 2014 statement in lieu of VA Form 646. 

After review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of chronic bronchitis.  An August 2016 VA treatment record shows a diagnosis of bronchitis.  

Next, the Board finds that the evidence is in relative equipoise on the question of whether the current chronic bronchitis began in service, that is, whether the chronic bronchitis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that symptoms of chronic bronchitis started in service.  Service treatment records show multiple complaints of a sore throat and that the Veteran was diagnosed with pharyngitis during service.  The May 2005 report of medical history at service separation shows that the Veteran reported a history of shortness of breath, bronchitis, chronic cough, and throat trouble.  

Evidence weighing against a finding of in-service onset of chronic bronchitis includes the service separation report of medical examination showing a normal clinical evaluation of the lungs and chest.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current chronic bronchitis began during service, that is, chronic bronchitis had its onset in service so was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for chronic bronchitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for the skin disability, and finds that the severity of the skin disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Dermatitis

The Veteran is in receipt of a noncompensable (0 percent) rating for the service-connected dermatitis under Diagnostic Code (DC) 7806.  38 C.F.R. § 4.118.  Under DC 7806 (dermatitis or eczema), a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 
30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The "Rule of Nines" is a method of estimating the percentage of total body surface.  The Rule of Nines was developed to help assess the extent of burns.  In this method, the body is divided into sections of 9 percent, or multiples of 9 percent, each: head and neck, 9 percent; anterior trunk, 18 percent; posterior trunk, 18 percent; upper limbs, 18 percent; lower limbs, 36 percent; genitalia and perineum, 1 percent.  See Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition.  

The Veteran contends that a compensable rating is warranted for the skin disability because of flare-ups of rash in the form of clusters on the fingers, arms, shoulders, back, legs, feet, neck, and face.  See, e.g., January 2017 Board hearing transcript.

After review of all the lay and medical evidence of record, the Board finds that the service-connected skin disability more nearly approximates the criteria for a 
10 percent disability rating, and does not more nearly approximate the criteria for a higher (30 percent) rating under DC 7806.  38 C.F.R. § 4.118.      

For the entire initial rating period on appeal from August 16, 2005, the service-connected skin disability manifested as rash that affects at least 5 percent, but less than 20 percent, of the entire body during flare-ups.  For the entire initial rating period on appeal from August 16, 2005, even at its worst during flare-ups, the service-connected skin disability has not manifested as rash that affects 20 to 40 percent of the entire body or of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal period.

During the January 2017 Board hearing, the undersigned VLJ advised the Veteran to note the areas covered by the rash during the worst possible flare-up on a chart pursuant to the Rule of Nines.  Pursuant to the Veteran's notations on the January 2017 Rule of Nines chart, the Board finds that the head and neck affected area more nearly approximates 2 percent because the Veteran noted rash on the scalp, forehead, right cheek, and right side of the neck.  The Board finds that total affected area of the face and neck does not more nearly approximate a higher percentage than 2 percent because the Veteran's testimony indicates that the rest of the face (other than the scalp, forehead, right cheek, and right side of the neck), as well as the back of the head, are not affected.     

The back total affected area more nearly approximates 2 percent because the Veteran noted that the rash covers two spots on the right and left sides of the upper back and a spot in the middle of the lower back.  The total affected area of the back does not more nearly approximate a higher percentage than 2 percent because the Veteran's notations indicates that the right and left side of the lower back, as well as the middle back and middle of the upper back areas, are not affected.  

The chest total affected area more nearly approximates 1 percent because the Veteran noted that the rash covers a small spot on the right upper chest area.  The total affected area of the chest does not more nearly approximate a higher percentage than 1 percent because the Veteran's notation indicates that, other than the small spot on the upper right chest area, the rest of the chest area is not affected.

The stomach affected area more nearly approximates 1 percent because the Veteran noted that the rash covers a small spot on the right stomach area.  The total affected area of the stomach does not more nearly approximate a higher percentage than 
1 percent because the Veteran's notation indicates that, other than the small spot on the right stomach area, the rest of the stomach area is not affected.

The shoulders/arms affected area more nearly approximates 2 percent total for both shoulders/arms (1 percent for spots on the right and left shoulders and 1 percent for rash spots on the hands, especially the thumbs and fingers).  The total affected area of the shoulders/arms does not more nearly approximate a higher percentage than 
2 percent because the Veteran's notation indicates that the rest of the shoulders and arms are not affected.  

The legs/feet affected area more nearly approximates 4 percent total for both legs and feet (2 percent for each leg/foot).  While the Veteran did not note any affected area in the legs and feet on the January 2017 Rule of Nines chart, in light of the Veteran's January 2017 testimony and statements, the Board is resolving doubt in finding that the rash covers 4 percent of the legs/feet during the worst flare-ups.  

VA examinations and treatment records during the appeal period show a similar disability picture.  A September 2006 VA treatment record shows that the Veteran reported rash on the face; upon examination, the Veteran had no rash.  An October 2006 VA treatment record shows that the Veteran reported occasional skin breakouts on the face.  A May 2007 VA treatment record shows that the Veteran reported burning facial rash for three months, and stated that rash had crusted over but that she developed another outbreak in the past three weeks and also rash on both upper arms the day before.  During the June 2007 VA examination, the Veteran reported recurring rash on the face, upper arms, and hands.  

An April 2011 VA treatment record shows complaints of facial rash; upon examination, no rash was noted.  A July 2010 VA treatment record shows that the Veteran reported noticing an outbreak of rash on the skin of the lower back and a history of facial  rash.  A February 2013 VA treatment record shows complains of rash on the neck and itching in the neck and lower back.  Upon examination, the February 2013 VA clinician noted small erythematous papules behind the ears and on the lower back.  During the July 2013 VA examination, the Veteran reported that she had no outbreaks of the skin disability during the previous 12 months.  An August 2015 VA treatment record shows that the Veteran reported rash that occurred primarily on the back and upper extremities.  

The Veteran is competent to testify regarding observable symptoms, such as the presence of rash, because this requires only personal knowledge as it comes through the senses.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).   

As the Veteran's Rule of Nine chart notations with respect to which body areas are covered is within the Veteran's lay competence to testify, the Board finds it is within the Board's competence to apply that testimony to the body areas reported to be affected by the service-connected skin disability during flare-ups, by using the Rule of Nines.  The question of what factual determinations are within the competence of lay persons is fundamentally the same whether the lay person is a witness or an adjudicator.  See Savage v. Shinseki, 24 Vet. App. 249, 259 (2011) (recognizing analogously that the Board is competent to interpret audiometric graphs into numeric form, and requiring the Board to address such test results in the record); Kelly v. Brown, 7 Vet. App. 471 (1995) (recognizing the Board as the fact finder, including interpreting results from an audiometric graph, and requiring the Board to discuss the results of the private audiometric testing); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis").  

The Board also finds that the weight of the lay and medical evidence of record demonstrates that the service-connected skin disability did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal period.  VA treatment records during the appeal period show that the service-connected skin disability only required antiviral treatment (Valtrex, Acyclovir) and moisturizing cream.  The June 2007 VA examination report shows that the Veteran reported use of Fluocinonide, which is a topical steroid, and an August 2015 VA treatment record shows that the Veteran reported that using Fluocinonide as needed for rash; however, the record does not indicate that the Veteran used Fluocinonide or any other steroid for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal period.

Based on the foregoing, the Board finds that, during reported flare-ups of the service-connected skin disability, the total affected body area more nearly approximates 10 percent, which warrants the higher rating of 10 percent, but does not more nearly approximate total body area between 20 and 40 percent so as to warrant the higher (30 percent) rating under DC 7806.  38 C.F.R. § 4.118.  The record also reflects that at no point during the appeal period did the service-connected skin disability require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal.    

A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801-7805), or based on impairment of function.  See 38 C.F.R. § 4.118.  The Board finds that, while the record reflects that the Veteran has some rash on the face and neck, the predominant skin disability most closely approximates a rating based on dermatitis and eczema under DC 7806, and is appropriately rated based on total affected body area of 10 percent (between 5 percent and 20 percent).  Because disabilities under DC 7806 are to be rated either as dermatitis "or" based on as a disfigurement of the head, face, or neck, "or" scars "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to the currently-assigned 10 percent rating under DC 7806 for the same disability.  See 38 C.F.R. § 4.118.  Additionally, the Veteran is not shown to have benign neoplasms on the skin, or impairment of function due to the skin disability.  Accordingly, the Board finds that, for the entire initial rating period on appeal, the Veteran's skin disability symptoms have not been of the severity indicated for a 30 percent rating for dermatitis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.




Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the service-connected skin disability for any part of the initial rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, with respect to a higher initial rating for the skin disability, the Board finds that the symptomatology and impairment caused by the Veteran's skin disability is specifically contemplated by the schedular rating criteria.  For the entire initial rating period, the skin disability has been manifested by rash affecting 10 percent of the Veteran's entire body, and has not required any systemic corticosteroid or immunosuppressive therapy for a total duration of six weeks or more, but not constantly, during any 12-month period during the appeal period.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, DC 7806.  The schedular rating criteria, including DC 7806 and the alternative ratings under DCs 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  DC 7806 also takes into account topical and systemic therapy.  In sum, these ratings consider disfigurement, scars, types of treatment, longevity and types of treatment, and the percentages of the entire body and exposed areas affected by a particular skin disorder.  In this case, comparing the Veteran's disability level and symptomatology of the skin disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for dermatitis, depressive disorder, occipital neuralgia with tension headaches, right and left foot bunions, lumbar train, right and left lower extremity sciatica, residuals of a gynecological disorder, scar associated with right bunion disability, and dry eyes. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected skin disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In a January 2016 rating decision, the RO denied a TDIU.  The Veteran did not file a notice of disagreement; therefore, the issue of a TDIU is not currently in appellate status before the Board.  


ORDER

Service connection for chronic bronchitis is granted. 

An initial disability rating of 10 percent, but no higher, for the service-connected dermatitis for the entire initial rating period on appeal from August 16, 2005 is granted. 


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


